        Case 3:20-cv-00964-CCC Document 21 Filed 03/01/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HUNTER SMETANA, COLBY KLUK, :                   CIVIL ACTION NO. 3:20-CV-964
and 3BUDS, LLC,             :
                            :                   (Judge Conner)
                Plaintiffs  :
                            :
          v.                :
                            :
TUNKHANNOCK BOROUGH,        :
RICHARD STEVENS, JANE DOE,  :
and JOHN DOE I-IV,          :
                            :
                Defendants  :

                                        ORDER

      AND NOW, this 1st day of March, 2021, upon consideration of the report

(Doc. 20) of Magistrate Judge Martin C. Carlson recommending that the court grant

in part and deny in part defendants’ motion (Doc. 8) to dismiss plaintiffs’ complaint

(Doc. 1) for failure to state a claim, wherein Judge Carlson recommends that

plaintiffs’ request for injunctive relief, which pertains to an ongoing and related

state criminal prosecution against the two individual plaintiffs, be dismissed under

the Younger abstention doctrine, see Younger v. Harris, 401 U.S. 37, 41 (1971), and

that plaintiffs’ claims for monetary damages be stayed pending resolution of the

ongoing state criminal proceedings, (see Doc. 20 at 10-12), and it appearing that

neither plaintiffs nor defendants have objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court
            Case 3:20-cv-00964-CCC Document 21 Filed 03/01/21 Page 2 of 3




should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following

independent review of the record, the court being in agreement with Judge

Carlson’s recommendation, and concluding that there is no clear error on the face

of the record, 1 it is hereby ORDERED that:

       1.       Magistrate Judge Carlson’s report (Doc. 20) is ADOPTED.

       2.       Plaintiff’s request for injunctive relief in the complaint (Doc. 1) is
                DISMISSED.


       1
          We agree with Judge Carlson’s recommendation that the claims for
monetary damages be stayed, but we supplement the report’s reasoning. Judge
Carlson correctly notes our court of appeals’ holding that, “when abstaining from
adjudicating a claim for injunctive relief, [a court] should stay and not dismiss
accompanying claims for damages and attorney fees when such relief is not
available from the ongoing state proceeding.” See Howard v. New Jersey Div. of
Youth & Family Servs., 398 F. App’x 807, 811 (3d Cir. 2010) (nonprecedential)
(quoting Williams v. Hepting, 844 F.2d 138, 144-45 (3d Cir. 1988)). A stay in this case
is also supported by the Supreme Court’s decision in Wallace v. Kato, 549 U.S. 384
(2007), which squarely addressed the circumstances raised here. In Wallace, the
Supreme Court held that when (as here) a potential future conviction might
implicate the favorable termination rule of Heck v. Humphrey, 512 U.S. 477, 486-87
(1994), the proper course is to stay the civil proceedings pending resolution of the
criminal case. Wallace, 549 U.S. at 393-94. Specifically, the Court said: “If a plaintiff
files a false-arrest claim before he has been convicted (or files any other claim
related to rulings that will likely be made in a pending or anticipated criminal trial),
it is within the power of the district court, and in accord with common practice, to
stay the civil action until the criminal case or the likelihood of a criminal case is
ended.” Id. (citing Heck, 512 U.S. at 487 n.8). “If the plaintiff is ultimately
convicted, and if the stayed civil suit would impugn that conviction, Heck will
require dismissal; otherwise, the civil action will proceed, absent some other bar to
suit.” Id. at 394 (citing Edwards v. Balisok, 520 U.S. 641, 649 (1997)). We will follow
this guidance here and stay proceedings sub judice pending resolution of the state
criminal case.

                                              2
     Case 3:20-cv-00964-CCC Document 21 Filed 03/01/21 Page 3 of 3




3.       This matter is STAYED pending resolution of the ongoing criminal
         proceedings against plaintiffs Hunter Smetana and Colby Kluk. The
         parties shall file joint status reports apprising the court of the status of
         the ongoing criminal proceedings at 60-day intervals, with the first
         such report being due Monday, May 3, 2021.

4.       The Clerk of Court shall mark this matter closed for statistical
         purposes only, without prejudice to the parties’ right to request
         reopening thereof after the resolution of the state criminal
         proceedings.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania




                                       3
